Citation Nr: 9915899	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  93-05 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for osteochondritis 
dissecans of the left knee.

2.  Entitlement to service connection for left knee 
arthritis. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1972 to May 1974, 
from August 1981 to August 1982 and from December 1990 to May 
1991.

This case was previously before the Board and was remanded.  
The RO did not comply with the remand instructions.


FINDINGS OF FACT

1.  Service connection for osteochondritis dissecans was 
denied in a 1974 rating decision.  Since that determination, 
the veteran reentered service.

2.  Service connection for arthritis of the left knee was 
never previously denied.  The claim is a new claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim for service connection for osteochondritis 
dissecans of the left knee.  38 C.F.R. § 3.156 (1998).

2.  The claim for service connection for left knee arthritis 
is a new (original) claim.  38 C.F.R. § 3.160 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for osteochondritis dissecans was denied 
in a June 1974 rating decision.  The decision was based on 
the facts then of record.  The veteran did not appeal and 
that decision became final.  

Since that determination, the veteran has petitioned to 
reopen the claim.  He has submitted evidence that he 
reentered service and that he has a current diagnosis of 
arthritis of the left knee.  

Service connection for the left knee arthritis was not 
addressed or denied in the 1974 rating decision.  Service 
connection was denied for a different medical entity.  We 
also note that service connection for osteochondritis was 
denied on the basis that the condition preexisted service.  
There is no evidence that arthritis of the knee preexisted 
the veteran's first period of service.  The Court has 
addressed this fact situation and has determined that the 
claim for service connection for arthritis is a new claim.  A 
newly diagnosed disorder, whether or not medically related to 
a previously diagnosed disorder, can not be the same claim 
when it has not been previously considered.  Ephrain v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996); Odiorne v. Principi, 3 
Vet. App. 456 (1992).

In regard to the osteochondritis dissecans, the veteran 
reentered active service.  The service records from the 
subsequent period of service are relevant and probative of 
the issue at hand.  Whether characterized as new and material 
evidence or a new claim based on a different period of 
service, the result is the same.  The RO must address the 
issue.


ORDER

The claim for service connection for osteochondritis 
dissecans is reopened.  The claim for service connection for 
arthritis of the left knee is a new claim.



REMAND

This case is remanded for the following: 

1.  The RO should schedule the veteran 
for a hearing.  Send notification to the 
last address of record.

2.  In a rating decision (not a statement 
of the case or a supplemental statement 
of the case) the RO shall address the 
issue of entitlement to service 
connection for osteochondritis dissecans.  
The RO must consider the fact that the 
veteran reentered service.

3.  In a rating decision, the RO shall 
address the issue of entitlement to 
service connection for arthritis of the 
left knee.

4.  The RO shall remove from the claims 
file the misfiled documents that belong 
to a different veteran.

5.  The RO must review the additional 
evidence that was associated with the 
claims file. 

The veteran is at liberty to submit additional evidence and 
or argument.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

